United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0104
Issued: June 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 17, 2017 appellant, through counsel, filed a timely appeal from an April 28,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty on June 9, 2015, as alleged.
FACTUAL HISTORY
On June 17, 2015 appellant, then a 27-year-old corrections officer, filed a traumatic injury
claim (Form CA-1) alleging that he sustained an emotional condition on June 9, 2015 when an
inmate, S.R., number xxxxx-053, threatened him while in the performance of duty. He explained
that on June 9, 2015 at 8:50 p.m., he was conducting a cell search and had ordered the inmate to
leave from in front of the cell. Appellant alleged that the inmate reentered the cell, closed the door
behind him, advanced towards him and threatened his life. The claim form did not indicate
whether appellant stopped work.
In a June 15, 2015 note, William R. Yelen, a registered licensed social worker, noted that
appellant was referred to him by his employing establishment’s Employee Assistance Program
(EAP) for psychological evaluation and treatment following a June 9, 2015 employment incident.
He indicated that appellant had acute stress disorder.
In a June 26, 2015 development letter, OWCP requested additional factual and medical
information from appellant. Appellant was afforded 30 days to provide the requested information.
OWCP also requested additional information from the employing establishment on that same date.
On July 5 and 7, 2015 OWCP received appellant’s responses to its questionnaire.
Appellant indicated that on June 9, 2015 at approximately 8:50 p.m., he was conducting a cell
search of the inmate’s cell, when the inmate reentered the cell, closed the cell door, and
aggressively ran towards him with a closed fist. He alleged that the inmate looked him in the eye
and told him that he was going to kill him. Appellant alleged that the inmate also said that he
would break his neck and that he would not get out of the cell alive. He noted that the inmate had
blocked the only exit out of the cell. Appellant alleged that he had feared for his life as he was
alone in the cell with the hostile inmate and believed that the inmate’s threats were genuine. He
stated that he pressed his body alarm before the inmate could threaten him further.
Appellant described his symptoms after the incident and related that he had several EAP
sessions to help with his anxiety. He noted that he would obtain a copy of an incident report he
submitted to the employing establishment on June 17, 2015. Appellant explained that the earliest
date he was able to schedule a therapist through the EAP was June 15, 2017. Prior to his first
meeting with the therapist he was not clear what the nature of his issues were. Appellant denied
stress outside of work or any incidents with that inmate prior to the June 9, 2015 incident. He also
denied having an emotional condition or being under the care of a psychiatrist/psychologist prior
to the alleged June 9, 2015 work incident.
In a July 20, 2015 report, Carmine Thomas Capone, Ph.D., a clinical psychologist,
indicated that he had been seeing appellant weekly since July 14, 2015 following a June 9, 2015
employment incident. He diagnosed acute stress disorder. Dr. Capone also opined that appellant
was unable to return to work.

2

By decision dated July 29, 2015, OWCP denied appellant’s emotional condition claim. It
found that appellant had not established a factual basis to support his claim. Specifically, appellant
did not provide any corroborating evidence to support that he actually experienced the employment
incident alleged to have occurred. OWCP further noted that appellant did not submit any medical
evidence which diagnosed a medical condition causally related to the alleged employment
incident.
Evidence received subsequent to OWCP’s July 29, 2015 decision included reports from
Dr. Capone dated July 20 and August 5, 2015.
In a September 25, 2015 response to OWCP’s questionnaire, an Administrative Lieutenant
at the employing establishment, contested that the alleged June 9, 2015 event occurred as alleged.
He advised that appellant did not file a Form BP-A0288 as per protocol to report the incident
regarding the inmate. Appellant did not call for help or deploy O.C. due to a combative or life
threatening situation with the inmate. He also did not document that a shakedown had occurred
or that a verbal encounter had taken place. The Administrative Lieutenant advised that the inmate
appellant referenced in the incident, S.R. number xxxxx-061, did not arrive at the prison until
June 23, 2015, after the alleged incident of June 9, 2015. He also stated that appellant’s
supervisors received no documentation regarding this or any other incident involving an inmate.
The administrator indicated that appellant had no reports of conduct or performance issues and did
not demonstrate being stressed or deferred from performing his duties. A copy of appellant’s job
description was provided.
On July 21 and 27, 2016 OWCP received a July 21, 2016 request for reconsideration from
counsel. In his July 21, 2016 brief, counsel alleged that appellant’s statement was probative
without any corroborative evidence or witness statements. Furthermore the medical evidence
supported that appellant had sustained a disabling emotional condition as a result of the claimed
June 9, 2015 incident when the inmate threatened appellant in the cell. Counsel also stated that
the employing establishment had referenced the wrong inmate number.
Counsel inquired about the claims status on January 26 and April 7, 2017, but no additional
evidence was received.
By decision dated April 28, 2017, OWCP denied modification of its prior decision. It
found that appellant had not established a compensable factor of employment as his allegation was
not supported with probative and reliable evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
3

Joe D. Cameron, 42 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish a claim for an emotional condition in the performance of duty, an employee
must submit the following: (1) medical evidence establishing that he or she has an emotional or
psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged to
have caused or contributed to his or her condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to his or her
emotional condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.6 There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation.7 Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties, or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.8
The reaction to assigned work duties is a compensable work factor.9 The Board has held
that emotional reactions to situations in which an employee is trying to meet his or her position
requirements are compensable.10
If a claimant implicates a factor of employment, OWCP should then determine whether the
evidence of record substantiates that factor.11 When the matter asserted is a compensable factor
of employment and the evidence of record establishes the truth of the matter asserted, OWCP must
base its decision on an analysis of the medical evidence.12

4

Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury is defined as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An
occupational disease is defined as a condition produced by the work environment over a period longer than a single
workday or shift. 20 C.F.R. § 10.5(q).
5

See P.H., Docket No. 17-0673 (issued December 19, 2017).

6

L.D., 58 ECAB 344 (2007).

7

A.K., 58 ECAB 119 (2006).

8

Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

9

Id.

10

A.N., Docket No. 15-1220 (issued September 27, 2016); Trudy A. Scott, supra note 8.

11

David C. Lindsey, Jr., 56 ECAB 263 (2005); Ruth S. Johnson, 46 ECAB 237 (1994).

12

Robert Breeden, 57 ECAB 622 (2006).

4

ANALYSIS
The Board finds that appellant has not met his burden to establish that he sustained an
emotional condition in the performance of duty on June 9, 2015, as alleged.
Appellant attributed his claimed emotional condition to his regular or specially assigned
duties as a correctional officer under Cutler.13 He alleged an emotional condition as a result of
being threatened by an inmate on June 9, 2015 while conducting a search of the inmate’s cell.
OWCP denied appellant’s claim because it determined that he had not established a compensable
factor under FECA substantiated by supporting probative and reliable evidence.
On appeal and before OWCP counsel argued that appellant’s emotional reaction to the
June 9, 2015 inmate incident was a compensable work factor and supported by the medical
evidence. The reaction to assigned work duties is a compensable work factor.14 However, to
establish entitlement to benefits, a claimant must establish a factual basis for the claim by
supporting his allegations with probative and reliable evidence.15 Appellant alleged that on June 9,
2015 an inmate threatened him while he was searching the inmate’s cell. However, he failed to
substantiate his allegation with probative and reliable evidence.
In his response to OWCP’s questionnaire, appellant indicated that he pressed his body
alarm before the inmate could advance on him further. He also stated that he wrote an incident
report directly after the incident. However, there is no record that appellant’s body alarm had been
pressed on June 9, 2015. Appellant also failed to provide a copy of the incident report, despite his
assertion that he would do so. The employing establishment controverted the claim. It indicated
that a Form BP-A0288 had not been filed per its protocol. The employing establishment stated
that there was no report that on June 9, 2015 appellant had called for help, the incident shakedown
had occurred, or that a verbal encounter had taken place. While discrepancy exists in the factual
record as to when the particular inmate involved in the claimed incident was incarcerated at the
prison, the employing establishment denied having received any documentation regarding the
alleged June 9, 2015 incident or any other incident involving appellant and an inmate.
Thus, under these circumstances, appellant has not presented sufficient evidence to
establish a factual basis to support that the alleged incident on June 9, 2015 occurred. He has
therefore failed to identify a compensable work factor under Cutler.16

13

See Lillian Cutler, supra note 8. In Cutler, the Board noted that when an employee experiences emotional stress
in carrying out his or her employment duties, or has fear and anxiety regarding his or her ability to carry out his or her
duties, and the medical evidence establishes that the disability resulted from his or her emotional reaction to such a
situation, the disability is generally regarded as due to an injury arising out of and in the course of employment. This
is true when the employee’s disability resulted from his or her emotional reaction to his or her day-to-day duties, a
special assignment or requirement imposed by the employing establishment, and/or by the nature of the work. Id. at
130.
14

See supra note 8.

15

See Pamela D. Casey, 57 ECAB 260 (2005), Lillian Cutler, supra note 8 at 130.

16

Supra note 11.

5

As appellant has not established any compensable work factors, the Board need not
consider the medical evidence of record.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an emotional
condition in the performance of duty on June 9, 2015, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the April 28, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17
Garry M. Carlo, 47 ECAB 299, 305 (1996), Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB
496 (1992).

6

